Citation Nr: 1342157	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis/blood disorder, to include as secondary to exposure to Agent Orange (AO).  

2.  Entitlement to service connection for a heart condition, to include as secondary to service-connected diabetes mellitus and/or hypertension, and/or as a result of exposure to AO.  

3.  Entitlement to an initial compensable disability evaluation for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Thereafter, the Houston, Texas, RO assumed jurisdiction.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  

In March 2013, the Board remanded the issues listed on the title page of this decision for further development.  

Although the Board notes that the Texas Veterans Commission (TVC) was listed on the title page of the prior decision as the Veteran's representative, having acted as the Veteran's representative at the November 2012 hearing, the Veteran has specifically indicated in June and July 2013 letters that TVC is not his representative and he is representing himself.  Given the foregoing, the Board finds that the Veteran is unrepresented.  

As part of the prior March 2013 decision, the Board granted service connection for hypertension.  In conjunction with the Board decision, the Appeals Management Center (AMC), acting on behalf of the RO, granted service connection for hypertension and assigned a noncompensable disability evaluation.  In a June 2013 letter, the Veteran indicated that he took exception to the assigned disability evaluation.  He stated that a higher disability evaluation was warranted.  To date, a statement of the case has not been issued with regard to this claim.  

In a June 2013 letter, the Veteran indicated that a higher disability evaluation was warranted for his diabetes.  The Veteran also requested that he be assigned a higher disability evaluation for his service-connected erectile dysfunction.  In a July 2013 letter, the Veteran referenced problems with his eyes in the form of cataracts and glaucoma as secondary to his service-connected diabetes.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a heart condition, to include as secondary to service-connected diabetes mellitus and/or hypertension, and/or as a result of exposure to AO and the issue of an initial compensable disability evaluation for hypertension are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

In a June 2013 letter, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for hepatitis/blood disorder, to include as secondary to his exposure to AO.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of entitlement to service connection for hepatitis/blood disorder, to include as secondary to AO exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Hepatitis/Blood Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The Veteran, in a June 2013 letter, withdrew his appeal as to the issue of service connection for hepatitis/blood disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to service connection for hepatitis/blood disorder, is dismissed.


REMAND

As it relates to the claim of service connection for a heart condition, to include as secondary to service-connected diabetes mellitus and/or hypertension, and/or as a result of exposure to AO, the Board notes that this issue was previously remanded by the Board in March 2013 for further development, to include an opinion as to the etiology of any current heart disease/disorder and its relationship, if any, to the Veteran's period of service and/or his service-connected hypertension or diabetes mellitus.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in September 2013 by a VA physician's assistant.  In the report, the examiner identified the Veteran as having mitral, tricuspid, and pulmonary valve conditions.  She indicated that the Veteran had mild mitral regurgitation, mild tricuspid regurgitation, and trace pulmonic valvular regurgitation.  She also noted that there was evidence of cardiac hypertrophy on August 2012 echocardiogram testing and sinus bradycardic and nonspecific T wave abnormality on electrocardiogram testing.  

The examiner then indicated that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that while diabetes was a known risk factor for cardiac/heart disease, based upon the multiple cardiac studies done, they were normal and the Veteran did not have a diagnosis of ischemic heart disease.  

The Board finds this opinion insufficient in order to properly render a decision in this appeal.  There appear to be discrepancies in the examination report as to whether the Veteran current has a heart condition, to include a heart disorder and/or disease based upon the reported findings and the examiner's opinion of normal findings.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  As such, an additional VA examination is warranted. 

The Board further observes that in a May 2013 letter, the Veteran, in addition to forwarding treatment records relating to his heart claim, also identified several physicians who had treated him for heart problems.  The Veteran identified Dr. E. E., an internal medicine physician, and Dr. R. L. S., a cardiologist, as the physicians who had treated him for heart problems and hypertension.  He requested that the treatment records be obtained from these physicians.  

In a July 2013 letter, the Veteran indicated that he was forwarding the medical treatment records from Dr. E. and Dr. S.  It appears that these records satisfy the prior request from the Veteran that records be obtained from these physicians.  The Board observes that the treatment records forwarded by the Veteran cover the period up to May 2013.  As this matter is in remand status, the Veteran should be requested to identify and provide written authorizations for any treatment providers for heart disorders/disease subsequent to this time so that these records may be obtained and associated with the claims folder.  

With regard to the claim for an initial compensable disability evaluation for hypertension, following the grant of service connection for hypertension and the assignment of a noncompensable disability evaluation in a March 2013 rating determination by the AMC, the Veteran, in his June 2013 letter, expressed exception with the assignment of the noncompensable disability evaluation and indicated that a higher disability evaluation was warranted.  The Board accepts this statement as a notice of disagreement.  To date, a statement of the case has not been issued as it relates to this claim.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any treatment facilities/providers who have provided treatment for any heart problems since May 2013.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for a VA cardiology examination, to be performed by a physician, to determine the nature and etiology of any current heart disease/disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review and such review must be noted by the examiner in the report.  The examiner is requested to identify any heart disease/disorder which is present.  If there are none present, the examiner should so state.  If any heart disease/disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current heart disease/disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service, to include as a result of exposure to AO.  If not, is it at least as likely as not (50 percent probability or more) that any heart disease/disorder is caused or aggravated by (permanently worsened) by the Veteran's service-connected hypertension or diabetes mellitus.  Complete detailed rationale must be provided for any opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

5.  Issue a statement of the case on the issue of entitlement to an initial compensable disability evaluation for hypertension.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


